UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4466


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GUILLERMO ALFONSON SALAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00727-PMD-1)


Submitted:   September 30, 2010             Decided:   October 20, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina,
William Walter Wilkins, III, United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Guillermo     Alfonson          Salazar     appeals    the    district

court’s judgment revoking his supervised release and sentencing

him to sixty months’ imprisonment.             Salazar’s attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

raising the issue of whether the district court’s revocation

sentence is plainly unreasonable.              Salazar was notified of his

right to file a pro se supplemental brief but has not done so.

We affirm.

           We will affirm a sentence imposed after revocation of

supervised    release   if    it   is    within      the   prescribed    statutory

range and not plainly unreasonable.                  United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                We first consider whether

the sentence is procedurally or substantively unreasonable.                   Id.

at 438.      In this initial inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than   reasonableness    review      for     guidelines     sentences.      United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                     Only if

we find the sentence procedurally or substantively unreasonable

must we decide whether it is “plainly” so.                 Id. at 657.

           While a district court must consider the Chapter Seven

policy    statements    and    the      statutory      factors   applicable     to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

                                         2
the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.          Id. at 656-57.           Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need    not   be   as   detailed       or    specific        when   imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We    have      reviewed      the    record         and     conclude   that

Salazar’s sentence is within the prescribed statutory range and

not plainly unreasonable.              At his revocation hearing, Salazar

admitted the violation alleged by the probation officer, and the

court     properly     considered       the      guidelines           and    applicable

statutory factors in imposing its sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm    the       district     court’s     judgment.

This court requires that counsel inform her client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but    counsel    believes      that       such   a    petition     would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                        Finally, we dispense

                                          3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    4